Citation Nr: 1707263	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an esophageal condition, to include dysphagia.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), or pyrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to August in 1980, and from January 1983 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in January 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his symptoms of chest pressure, difficulty breathing with lying down, belching, bloating, and heart burn, reported during active service, were early manifestations of his esophageal condition and GERD.

2.  Affording the Veteran the benefit of the doubt, his esophageal condition, to include dysphagia, is etiologically related to active service.

3.  Affording the Veteran the benefit of the doubt, his GERD, or pyrosis, is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for an esophageal condition, to include dysphagia, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for GERD, or pyrosis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.




II.  Stegall Analysis

In light of the favorable dispositions granting service connection for an esophageal condition and for GERD, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran contends that he should be entitled to service connection for an esophageal condition and for GERD.  Based on the evidence below, the Board determines that service connection is warranted.  As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for an esophageal condition, to include dysphagia, and for GERD, or pyrosis, the Board will discuss the two claims together.

The Veteran satisfies the first threshold element of service connection, current disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2013 VA examination report, the Veteran was diagnosed as having GERD and dysphagia, which were caused by the inability of the lower esophageal sphincter to relax.  In October 2013, the Veteran underwent an upper endoscopy with balloon dilation and biopsy.  The results were winged esophagus with biopsy and Schatzki's ring with balloon dilation and small hiatal hernia.  The biopsy results were consistent with eosinophilic esophagitis.  

The Veteran satisfies the second element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In his January 2013 hearing, the Veteran testified as having problems swallowing during active service, around 1989 or 1990.  However, he stated that his symptoms were so minor that he did not seek treatment.  

A February 2017 outside medical opinion (OMO) by a gastroenterologist reported that a chronological review of the Veteran's service treatment records (STRs) demonstrated that as early as 1984, during an annual firefighter physical, the Veteran complained of chest pressure and difficulty breathing with lying down.  The gastroenterologist noted that these complaints carried through to the Veteran's 1985 physical, which in addition to the preceding symptoms, the Veteran reporting belching, bloating, and heart burn.  

The gastroenterologist noted that the above symptoms, reported in the Veteran's STRs, were consistent with the Veteran's January 2013 subjective statements of mild symptoms while in service, that were not adequate accounted for during his previous compensation and pension examinations.  According to the gastroenterologist, the above symptoms, as reported while on active duty in 1984 and 1985, along with findings of mild eosinophilia in June 1986, may be indicative of mild eosinophilic esophagitis with mild GERD symptoms.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  Id.  In the February 2017 OMO, the gastroenterologist reported that the Veteran's previously unaccounted for subjective reports of mild GERD/heartburn symptoms should now be considered consistent with the noted and reported symptoms from his 1984 and 1985 STRs, as well as labs from 1986, and may be considered an early exacerbation of his now somewhat chronic condition of eosinophilic esophagitis with dysphagia and GERD.  

According to the gastroenterologist, these facts, coupled with the Veteran's now definitive diagnosis of esophagitis by way of EGD and biopsy, would seem to confirm, at a good medical probability of 50 percent or greater, that the symptoms recorded in his STRs and his current condition are associated chronic conditions meeting the underlying requirement of a service connected condition.  The gastroenterologist opined that the Veteran's current esophageal condition, to include dysphagia, and GERD, or pyrosis, could be considered as service connected in that it can be stated that the conditions were first caused or incurred during a period of active military service, at a good medical probability of 50 percent or greater.

Based on the Veteran's STRs, his January 2013 testimony, and the February 2017 OMO, the Board determines that it is at least as likely as not that the Veteran's esophageal condition, to include dysphagia, and GERD, or pyrosis, are etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an esophageal condition, to include dysphagia, is granted.

Entitlement to service connection for GERD, or pyrosis, is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


